Bleckley, Justice.
Injunctions or orders in the nature of injunction, are not granted by courts of equity to restrain proceedings in crimi*388nal matters. Eden on Inj., 66 ; 2Yesey Sr., 396 ; Hilliard on Inj., 2, 269; Kerr on Inj., 2 ; 30 Ala., 135 ; 53 (9®., 675. For this reason, whatever may be the infirmities of the penal ordinances of Stone Mountain, an injunction in the present case was properly denied. If unlawful convictions take place before a municipal court, reversal can be had in the superior court, as a court of law, by certiorari. This is a plain and adequate remedy, and a court of equity need not and cannot interfere. Chancery takes no part in the administration of criminal law. It neither aids the criminal courts in the exercise of jurisdiction nor restrains or obstructs them.
Judgment affirmed.